                Case 19-17282-abl          Doc 79      Entered 09/09/21 13:56:26          Page 1 of 1

NVB 5075 (Rev. 1/19)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                          BK−19−17282−abl
                                                                 CHAPTER 7
 ANDREW B. PLATT

 RUTH ANN PLATT
                                                                 NOTICE OF DOCKETING
                                    Debtor(s)                    ERROR




NOTICE IS ORDERED that the following docket entry requires correction:

           Docket Number/Entry:                 78 − Change of Address of Andrew Platt and Ruth Platt Filed by
                                                ANDREW B PLATT on behalf of ANDREW B. PLATT, RUTH
                                                ANN PLATT (PLATT, ANDREW)
           Filed On:                            9/8/21
           With A Hearing Date Of:              N/A
           And A Hearing Time Of:               N/A

The reason(s) for the required correction(s) is as follows:

   *      PDF has an incorrect case caption. Please refer to the Local Rules and file an amended pleading or file it
          in the correct case immediately. The following caption item(s) are incorrect/missing:
          *     The Case Caption does not match the docket sheet exactly. The case caption must include all
                parties including terminated parties.




Dated: 9/9/21


                                                              Mary A. Schott
                                                              Clerk of Court



           For additional information, please visit the court's web site at https://www.nvb.uscourts.gov
